Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149389(88)(89)                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  MICHELLE R. BUTTON, f/k/a MICHELLE R.                                                                               Justices
  BROWN,
           Plaintiff-Appellee,
  v                                                                 SC: 149389
                                                                    COA: 306724
                                                                    Osceola CC: 10-012170-NI
  TIM BILLS TRUCKING, INC. and MICHAEL
  DWAYNE TYLER,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to stay execution of judgment is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2015
         d0126
                                                                               Clerk